Citation Nr: 1722634	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  11-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disorder, to include passive-aggressive disorder, depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Timothy Whitfield


WITNESSES AT HEARINGS ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1987 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the Roanoke RO.  In March 2013, the Board reopened the above issue and remanded it for further development.

The Veteran testified at central office hearings in February 2013 and May 2015 before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

The Board has rephrased the current issue from entitlement to service connection for a psychiatric disorder to include PTSD to service connection for psychiatric disorder, to include passive-aggressive disorder, depressive disorder and PTSD, because it more thoroughly encompasses the Veteran's current condition.

In September 2015, the Board remanded this matter for additional development, to include obtaining an opinion as to the etiology of any current psychiatric disorder.  Thereafter, the Board, in August 2016, requested a VHA opinion as to the etiology of the Veteran's current psychiatric disorders and their relationship to his period of service.  The requested opinions were obtained in October 2016.  Subsequently, in March 2017, the Board requested an addendum to the October 2016 VHA opinion.  The requested addendum was provided later that month.  The requested development has been completed and the matter is ready for appellate review.  

It is noted that the Veteran's representative, as listed on the cover page of this decision, is retained per a May 2016 VA Form 21-22 under the limited circumstances of 38 C.F.R. §  14.630  (Authorization for a Particular Claim) and attested that "no compensation will be charged or paid".  In other words, the representative has agreed to not charge the Veteran for any services rendered with regard to his VA compensation claim. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's psychiatric disorders, variously diagnosed as anxiety, alcohol dependence, delusional disorder, depressive disorder, and PTSD, with exception of his personality disorder, are etiologically related to his period of military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the Veteran's psychiatric disorders, variously diagnosed as anxiety, alcohol dependence, delusional disorder, depressive disorder, and PTSD, with the exception of his personality disorder, have been met.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 3.384, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261 (b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO, in an August 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The August 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . All pertinent treatment records, service, VA, and private, have been obtained and associated with the record. 

The Veteran was afforded several VA examinations throughout the course of the appeal and several VHA opinions were obtained in conjunction with his claim.  The Board finds that the VA examinations and opinions and VHA opinions of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinions. 

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing at hearings before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.




Service Connection

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may not be granted for congenital or developmental defects, including personality disorders.  38 C.F.R. §§ 3.303(c) and 4.9 (2016).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  

The VA Office of General Counsel and the appellate courts have issued clarifying precedent decisions regarding application of the presumption of sound condition upon entry into service.  Under this guidance, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran maintains that his current psychiatric disorders had their onset and are related to his period of service.  

The Veteran's September 1986 service enlistment examination reported normal psychiatric findings.  On his September 1986 enlistment report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had nervous trouble of any sort; frequent trouble sleeping; or depression or excessive worry.  There were no psychiatric difficulties noted in the physician's notes section of the report.  

The Veteran's service treatment records show that in February 1989, he sought treatment for chest pain, which he admitted "could" be caused by stress related to court-martial proceedings, "which was when all his symptoms began."  The assessment indicated that his examination was normal, and that his symptoms were stress-related.  A March 1989 memorandum notes that his medical complaints were likely stress-related, and that consultation by a military psychiatrist should be considered for evaluation of compatibility for military service.  A March 1989 report from a private doctor notes treatment for elevated blood pressure, and "excessive stress."  He complained that he needed a vacation, and that his blood pressure "may well be related to the stressful situations that he's facing at work or at home." 

The Veteran's personnel file includes an August 1988 memorandum which indicates that he complained of family problems, a dislike of his duties and military occupation specialty, and that he stated that he wanted out of the Army.  Another August 1988 report indicates that the Veteran was a member of an MI (military intelligence) unit, and that three unsecured mail packages had been found in an area for which the Veteran was responsible.  A September 1988 "Request for disciplinary action" indicates that the Veteran had used office equipment in an unauthorized manner.  A "daily staff journal or duty officer's log," containing entries for September 1988, notes that the Veteran complained that he wanted out of the Army, that he caused an altercation with a captain and apparently refused a direct order, that Article 15 (non-judicial punishment) proceedings had been initiated, that he demanded (and then withdrew) a trial by court martial, and that he was found to be guilty as charged of refusing a direct order.  "General counseling forms," dated in January 1989, indicate that the Veteran had refused a direct order, and that he had failed to take care of a "family care plan" as instructed. 

The service records also contain a number of documents showing that the Veteran displayed behavior that was objectionable to his superiors, but did not rise to the level of a non-judicial punishment, to include missing formation, and being disrespectful to his superiors.  Documents associated with the Veteran's administrative separation indicate that the Veteran failed to provide statements in support of his case as requested, and that he was separated from service due to a personality disorder.  A "report of mental status evaluation," dated in May 1989, notes the following: his behavior was normal, he was fully alert and fully oriented, his thinking process was clear, his thought content was normal, his memory was good, he had the mental capacity to understand and participate in the proceedings, and he was mentally responsible. 

Post-service medical evidence shows that in September 2002, the Veteran complained of "feeling down, depressed or hopeless in the last month."  An alcohol screening test was positive.  However, there was no diagnosis.  VA progress notes, dated in 2004, show that in April 2004, the Veteran underwent an initial psychiatric assessment, and he reported drinking heavily for the last two years.  He complained of being forced to take the blame for someone else's mistake during service, as well as being harassed and beaten by other personnel.  The Axis I diagnoses were depressive disorder, NOS (not otherwise specified), and alcohol abuse.  An August 2004 progress note indicates that the Veteran was reluctant to commit to starting a sobriety program, that he asked whether attendance in such a program would slow down his application for disability, and that he "appears more focused on disability approval."  VA progress notes show that in 2004, he participated in group stress management.  VA progress notes, dated between 2004 and 2005, contain a number of notations of depressive disorder NOS, PTSD (sometimes characterized as "rule out" PTSD), and ETOH (alcohol) abuse. 

In an October 2004 statement  A.P.F., M.D., a VA physician, stated that he examined the Veteran and obtained his complete psychiatric history.  He indicated that the Veteran had a depressive disorder, NOS, as well as PTSD, that was related to his service. 

A July 2005 VA examination report shows that the Veteran complained that people were harassing him, are out to get him, steal from him, and won't pay him, and that he has to fight people to get what he wants.  He complained of sleep difficulties, being isolated, and feeling uncomfortable and depressed.  The report noted, "The veteran did not tell me of any life-threatening experience that resulted in PTSD.  He said that he was asked to take medicine and to run, which he thought was life-threatening, but he refused to do it, and this led to his being discharged out of the service, but there was no history of military combat and no history of a usual life-threatening experience that usually precipitates PTSD".  The Axis I diagnoses were depressive disorder NOS, and alcohol dependence in recent remission.  The Axis II diagnosis was paranoid personality disorder.  The examiner stated, "I do not find a history of any life-threatening stressors that would produce PTSD."  In a November 2005 addendum, the examiner stated that he had reviewed the Veteran's claims file, and that the Veteran's "situational stress" during service was due to an underlying personality disorder.  He indicated that the Veteran's personality disorder did not contribute to, and was not consistent with, a diagnosis of PTSD.  He stated that the Veteran did not meet the DSM-IV criteria for PTSD. 

In a July 2006 report, a VA psychologist indicated that he had reviewed the Veteran's service records.  He gave a summary of the Veteran's inservice difficulties, as well as the relevant post-service medical evidence.  He noted that the Veteran was highly motivated to leave military service and that he "exhibited a pattern of noncompliance, negligence, and disrespect for superior officers."  He stated, "It is this examiner's opinion that the Veteran in question does not have a service-connected mental disorder.  His disagreement [and] unhappiness at being reprimanded by superiors does not constitute a mental illness."

In an April 2011 statement, D. D. L., Ph.D., LCSW, indicated that he had been meeting with the Veteran for treatment of his PTSD.  He opined that the Veteran's PTSD was associated with traumas he experienced while serving in the military.  

In an August 2011 statement, Dr. L. indicated that the Veteran was diagnosed in October 2004 by Dr. F. with PTSD.  He noted that the Veteran was in-patient treated for chemical dependency though he was not alcoholic or dependent on drugs.   While confined in the in-patient drug treatment, his identification papers were lost much to his dismay.  His anger over this treatment and loss of his papers was interpreted as a threat, leaving him in a risk status and being escorted by guards when going to the VA station for help.  He noted that the Veteran's experiences while in the military resulted in symptoms evaluated and diagnosed as PTSD at the Dallas VAMC.  He indicated that during his treatment, the Veteran complained of sleeping problems with nightmares relating to the trauma he experienced in the service that left him with feelings of helplessness and fear. 

Dr. L. stated that without doubt, the Veteran was suffering symptoms of PTSD that have a limiting effect on his welfare.  He reported that the Veteran's health had suffered severely from his chronic stress disorder.

The Veteran was afforded a VA examination in October 2014.  At that time, the examiner noted that the Veteran had a history of many different diagnoses, including anxiety, alcohol dependence, delusional disorder, personality disorder, depressive disorder, and PTSD.  

The examiner rendered diagnoses of paranoid personality disorder and alcohol use disorder.  The examiner found that the Veteran's symptoms were not consistent with a DSM-V diagnosis of PTSD and that his symptoms were consistent with a paranoid personality disorder and alcohol use disorder.  She noted that the Veteran reported having a difficult time getting along with others dating back to childhood and feeling controlled by others prior to his military service.  She stated that the Veteran reported feeling maligned by everyone from his mother and his siblings, to his command while in service, and health care providers since service.  

In an October 2014 clarification medical report, a VA examiner indicated that the Veteran's diagnosed personality disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated as to the questions of whether the Veteran's current mental condition is related to the Veterans' stress experienced during military service and whether the Veteran has a personality disorder that was subject to or aggravated by, a superimposed injury or disease in service that resulted in additional disability, that DSM-V Diagnostic Criteria for Paranoid Personality Disorder included the following:  A pervasive distrust and suspiciousness of others such that their motives are interpreted as malevolent, beginning by early adulthood and present in a variety of contexts.  She noted that the general definition of personality disorders includes : "...is pervasive and inflexible, has an onset in adolescence or early adulthood, is stable over time.  

She observed that per the prior October 2014 VA examination report, the Veteran's difficulties with distrust and suspiciousness began in childhood - "feels that he was emotionally abused...and he did not feel cared about...and he did not feel like he fit in."  She noted that the stressor the Veteran reported he experienced (claimed for PTSD) "was cumulative related to always being controlled by other people since childhood."  Further, he reported he joined the Army because "everyone in his life had been trying to control him and he felt that he was not being paid fairly by civilian jobs."  She noted that there was clear evidence that his personality disorder issues began before military service and were interfering with interpersonal and occupational functioning prior to joining the Army.  This fit the criteria of "HAS AN ONSET IN ADOLESCENCE OR EARLY ADULTHOOD".  She noted that the Veteran joined the Army at age 32, considerably later than adolescence or early adulthood.  She further indicated that personality disorders were STABLE OVER TIME, indicating they are not aggravated by "a superimposed injury or disease in service that resulted in additional disability".  She observed that in his April 2013 statement in support of claim, the Veteran stated that "money caused my Personality Disorder."  She indicated that this was inaccurate as the Veteran was exhibiting symptoms of Paranoid Personality disorder prior to joining the Army.  She further noted that there was no evidence in the Veteran's records documenting the existence of symptoms of psychosis within one year of the Veteran leaving the military.

Treatment records added to the record subsequent to the October 2014 VA examination and opinion contain continuing diagnoses of depression.  In addition, the Veteran also supplied additional detail as to his stressors at the May 2015 hearing. 

In August 2016, the Board requested a VHA opinion as to the etiology of the Veteran's current psychiatric disorders.  The Board requested that the examiner provide the following responses following a complete review of the record:  

i) Please identify all current psychiatric disorders.

ii) Whether it was at least as likely as not (50 percent or greater probability) that any one of the Veteran's current psychiatric condition or conditions began during active service or was related to any incident of service, or, if a psychosis was diagnosed, whether it began within one year of separation from active duty.

iii) If the Veteran was diagnosed with a personality disorder, whether it was at least as likely as not that the Veteran sustained a superimposed injury or disease in service which resulted in additional disability.

iv) If the Veteran was diagnosed as having PTSD, an opinion should be provided as to whether it was at least as likely as not that it was related to service.  All related service stressors were to be identified. 

d) As part of the opinion, the examiner was to address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

e) The examiner was also to provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions could not be made without resort to speculation, the examiner was to state this and specifically explain whether there was any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

In October 2016, the VHA examiner provided the following opinions:  As to all current psychiatric disorders, the VHA examiner indicated that per the Veteran's initial PTSD comp and pen evaluation on October 1, 2014, his diagnoses were: paranoid personalty disorder and alcohol use disorder.  He stated he could not comment on the Veteran's current diagnoses because he had not seen the Veteran and there were no recent notes available.  

As to whether it was at least as likely as not (50 percent or greater probability) that any one of the Veteran's current psychiatric condition or conditions began during active service or was related to any incident of service, or, if a psychosis was diagnosed, whether it began within one year of separation from active duty, the examiner indicated that by definition a personality disorder was life long and had its origins in childhood and adolescence.  Thus, his psychiatric conditions did not begin during active service and were not related to any incident of service.  He indicated that the record did not reveal any instance of specific stressful events or circumstances that occurred on active duty.  He noted that in the record it was reported that his first behavioral appointment was in 2011, long after his administrative discharge from the service.  

As to the question of if the Veteran was diagnosed with a personality disorder, whether it was at least as likely as not that the Veteran sustained a superimposed injury or disease in service which resulted in additional disability, the examiner responded that by definition a personality disorder is life long and has its origin in childhood and adolescence.  He indicated that there was evidence on the chart that the Veteran was emotionally abused as a child.  He did not feel cared about or that he fit in.  He had no friends.  He was told that he was "intellectually slow" by his mother.  Thus, his emotional problems began prior to service and do not appear to be related to military duty.  

In a March 2017 VHA addendum opinion request, the Board noted the answers provided by the October 2016 VHA examiner and requested clarification on several fronts.  The Board requested that the examiner identify all psychiatric diagnoses since February 2009.  For each diagnosed psychiatric disorder, the examiner was to provide an opinion as to whether it was at least as likely as not that the diagnosed psychiatric disorder had its onset in service or as otherwise related to his period of service.  The examiner was requested to address the April 2011 statement from D. D. L., Ph.D., LCSW, who indicated that he had been meeting with the Veteran for treatment of his PTSD and opined that the Veteran's PTSD was associated with traumas he experienced while servicing in the military, and the August 2011 statement from Dr. L., wherein he stated that without doubt, the Veteran was suffering symptoms of PTSD that have a limiting effect on his welfare and that the Veteran's health had suffered severely from chronic stress disorder.  The examiner was also requested to comment on the diagnoses of depression subsequent to the October 2014 VA examination report.  

The Board further requested that the examiner clarify his answer to question (ii) as to whether it was at least as likely as not (50 percent or greater probability) that any one of the Veteran's current psychiatric condition or conditions began during active service or was/were related to any incident of service, or, if a psychosis was diagnosed, whether it began within one year of separation from active duty, as it relates to his notation that the first behavioral health appointment was in 2011, long after his administrative discharge from service, when the record contains an October 2004 statement from A.P.F., M.D., a VA physician, who stated that he examined the Veteran and obtained his complete psychiatric history and indicated that he Veteran had a depressive disorder, NOS, as well as PTSD, that was related to service.

Finally, the Board requested that the examiner provide a detailed response to the question of if the Veteran is diagnosed with a personality disorder, whether it was at least as likely as not that the Veteran sustained a superimposed injury or disease in service which resulted in additional disability.  

In a March 2017 addendum opinion, the VHA examiner stated that it was his opinion that the Veteran's mental health condition began prior to military service but was as likely as not (50 percent probability or greater) aggravated by the stress of military service.  The examiner noted that in the October 2014 PTSD evaluation the diagnosis was paranoid personality disorder.  He observed that the note stated "The Veteran has a history of many different diagnoses including anxiety, alcohol dependence, delusional disorder, paranoid personality disorder, depressive disorder and PTSD.  The diagnosis of PTSD was made in 2005 and the Veteran has pursued this diagnosis ever since then, however, no subsequent practitioner has ever found his symptoms to be consistent with this disorder.."

The VHA examiner stated that it was his opinion that the Veteran's subsequent mental/emotional/physical problems referenced in the medical record and above represented a progression of his primary/original health problems and were not separate or new conditions.  

The Board finds the March 2017 expert medical opinion, which relates the Veteran's current psychiatric disorders variously diagnosed as anxiety, alcohol dependence, delusional disorder, depressive disorder, and PTSD to service to be the most probative of record.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current psychiatric disorders, variously diagnosed as anxiety, alcohol dependence, delusional disorder, depressive disorder, and PTSD are etiologically related to service and service connection is warranted.  Although the VHA examiner has indicated that the Veteran's psychiatric disorders were aggravated by his period of service, as noted above, the presumption of soundness applies in this case based upon the normal psychiatric findings on the Veteran's September 1986 service enlistment examination.  Moreover, VA has not shown by clear and unmistakable evidence that any disease or injury existed prior to service and that such disease or injury was not aggravated by service, to rebut the presumption of soundness.  As such, the case becomes one of incurrence not aggravation.  Thus, based upon the VHA examiner's most recent opinion, the Board finds that the Veteran's current psychiatric disorders, with the exception his personality disorder, are of service origin as the examiner specifically found a relationship between the Veteran's psychiatric disorders and service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To the extent that the Veteran seeks service connection for a personality disorder, as noted above, service connection may not be granted for congenital or developmental defects, including personality disorders.  38 C.F.R. §§ 3.303(c) and 4.9 (2016).  


ORDER

Service connection for the Veteran's psychiatric disorders, variously diagnosed as anxiety, alcohol dependence, delusional disorder, depressive disorder, and PTSD, with exception of his personality disorder, are granted.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


